ON STATE’S MOTION FOR REHEARING
By motion for rehearing, the State urges reconsideration of our original opinion in light of the recent Supreme Court opinion of United States v. Ross, -U.S. -, 102 S.Ct. 2157, 72 L.Ed.2d 572, (1982). Ross held that
police officers — who have legitimately stopped an automobile and who have probable cause to believe that contraband is concealed somewhere within it — may conduct a probing search of compartments and containers within the vehicle whose contents are not in plain view.... [T]hey may conduct a search of the vehicle that is as thorough as a magistrate could authorize in a warrant ‘particularly describing the place to be searched.’ (emphasis added). Ross, - U.S. at -, 102 S.Ct. at 2159.
A review of the record reveals insufficient facts upon which the officers could base probable cause to search. Therefore, based upon the facts in this case, the State’s Motion for Rehearing is overruled on all grounds.